                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


IN RE: EXIDE TECHNOLOGIES, LLC,    :            Chapter 11
                                   :
                      Debtor.      :
__________________________________ :
                                   :
EXIDE TECHNOLOGIES, LLC,           :
                                   :
                      Appellant,   :
                                   :
     v.                            :            C. A. No. 20-76-LPS
                                   :            Bankruptcy Case No. 13-11482-MFW
ANDREW R. VARA, ACTING UNITED      :
STATES TRUSTEE FOR REGION 3,       :
                                   :
                      Appellee.    :


                                 RECOMMENDATION

             At Wilmington this 24th day of February, 2019.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, Magistrate Judge Thynge reviewed the documents filed on this

court’s docket regarding an appeal of an opinion and order from Bankruptcy Court

entered January 9, 2020 to determine the appropriateness of mediation in this matter.

The appeal was docketed on January 17, 2020. On February 4, 2020, the parties

advised of their respective positions regarding mediation

             WHEREAS, as a result of the above screening process, the opinion and

order on appeal addressed issues that are not am enable to mediation, and mediation at

this stage would not be a productive exercise, a worthwhile use of judicial resources nor
warrant the expense of the process. Specifically, the opinion and order of January 9,

2020 dealt with purely legal issues, that is, a constitutional challenge to the enactment

and application of federal law.

       The parties propose the following deadlines for their briefs in this appeal:

       1. Appellant’s opening brief as due on or before forty-five days (45) after the

Clerk of the Bankruptcy Court issues the notice specified in Fed. R. Bankr. P.

8010(b)(1) and Appellant filed the designation specified in Fed. R. Bankr. P. 8009(2),

which appears to have occurred, according to the docket, on January 31, 2020.

       2. Appellee’s response brief as due on or before forty-five (45) days following

service of Appellant’s brief.

       3. Appellant’s reply brief as due on or before thirty (30) days following Appellee’s

response brief.

       The parties further request that the proposed briefing schedule be considered as

made without prejudice to either party’s request for an extension by agreement or a

showing of sufficient cause.

       The parties also advise that a certification to take a direct appeal to the Third

Circuit Court of Appeals may be sought under 28 U.S.C. § 158(d)(2) and Fed. R. Bankr.

P. 2006 which may result in a stay of briefing in this appeal pending resolution of the

certification and if granted, any petition for direct review.

       THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. Since

                                               2
this Recommendation is consistent with the parties’ requests, no objections are

anticipated to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV.

P. 72(a) and D. DEL. LR 72.1.


                                        /s/ Mary Pat Thynge
                                        Chief U.S. Magistrate Judge




                                           3
